

 
 

--------------------------------------------------------------------------------

 
  Rev. dated 5-5-97

PURCHASE AGREEMENT DEFINITIONS


between


THE BOEING COMPANY


and


AMERICAN AIRLINES, INC.




Exhibit C to Purchase Agreement Number 3219



P.A. No. 3219                                                               C
BOEING PROPRIETARY
 
 

--------------------------------------------------------------------------------

 

PURCHASE AGREEMENT DEFINITIONS


Dated  __________ , 2008


relating to


BOEING MODEL 787-923 AIRCRAFT






I.           Definitions.


The following terms, when used in capitalized form in this Purchase Agreement,
including the AGTA and any exhibits, schedules, attachments, supplements,
amendments and letter agreements to this Purchase Agreement, have the following
meanings:


“Advance Payments” means the payments made by Customer in advance of delivery
with respect of an Aircraft pursuant to Section 4.2 of the Purchase Agreement.


“Advance Payment Base Price” has the meaning set forth in Section 2.1.6 of the
AGTA.


“Affiliate”, with respect to a specified Person, means any other Person directly
or indirectly controlling or controlled by or under direct or indirect common
control with such Person. For the purposes of this definition, “control” when
used with respect to any specified Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.


“AGTA” has the meaning set forth in the recital of the Aircraft General Terms
Agreement  dated October 31, 1997 between Boeing and Customer.


“Aircraft” means any or all, as the context requires, of  the Boeing Model
787-923 aircraft described in Table 1 to the Purchase Agreement, together with
the Engines and Parts that are incorporated or installed in or attached to such
aircraft.


“Aircraft Basic Price” has the meaning set forth in Section 2.1.4 of the AGTA.


“Aircraft Software” has the meaning set forth in Part 1 of the Product Assurance
Document.


“Aircraft Price” has the meaning set forth in Section 2.1.7 of the AGTA.


“Airframe Escalation Adjustment Document” has the meaning set forth in Section
2.1.5 of the AGTA.


“Airframe Price” has the meaning set forth in Section 2.1.1 of the AGTA.


“ATA” has the meaning set forth in Section 1 to Part 3 of the Customer Support
Document.


“Authorized Agent” has the meaning set forth in Part 1 of the Product Assurance
Document.


“Average Direct Hourly Labor Rate” has the meaning set forth in Part 1 of the
Product Assurance Document.


“BFE Provisions Document” means the Buyer Furnished Equipment Provisions
Document attached to the AGTA as Exhibit A.


“Boeing” has the meaning set forth in the recital of the AGTA.


“Boeing Product” has the meaning set forth in Part 1 of the Product Assurance
Document.


“Buyer Furnished Equipment” or “BFE” has the meaning set forth in Section 1.2 of
the AGTA.


“Correct” or “Correction” has the meaning set forth in Part 1 of the Product
Assurance Document.


“Corrected Boeing Product” has the meaning set forth in Part 1 of the Product
Assurance Document.


“Customer” has the meaning set forth in the recital of the AGTA.


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


“Deposit” means the deposit made by Customer in respect of an Aircraft pursuant
to Section 4.1 of the Purchase Agreement.


“Detail Specification” means the Detail Specification identified in Exhibit A to
the Purchase Agreement, as the same is amended from time to time by Boeing and
Customer pursuant to Article 4 of the AGTA.


“Development Changes” has the meaning set forth in Section 4.2 of the AGTA.


“Direct Labor” has the meaning set forth in Part 1 of the Product Assurance
Document.


“Direct Materials” has the meaning set forth in Part 1 of the Product Assurance
Document.


“Documents” has the meaning set forth in AGTA-AAL, within the first paragraph of
section 1 of Part 3 of Exhibit B to the Customer Support Document.


           “Engine” means each of the two engines installed on the Aircraft and
identified on Table 1 to the Purchase Agreement, together with any and all Parts
incorporated or installed in or attached to each such engine.


“Engine Price” has the meaning set forth in Section 2.1.3 of the AGTA.


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


“Engine Supplier” means the manufacturer of the Engine.


“Escalation Adjustment” has the meaning set forth in Section 2.1.5 of the AGTA.


“Excusable Delay” has the meaning set forth in Section 7.1 of the AGTA.


“FAA” means the Federal Aviation Administration of the United States of America
and any agency or instrumentality of the United States government succeeding to
its functions.


“Failed Component” has the meaning set forth in Section 1 of Part 3 to the
Product Assurance Document.


“Failure” has the meaning set forth in Section 1 of Part 3 to the Product
Assurance Document.


“Federal Aviation Regulations” means the regulations promulgated by the FAA from
time to time and any official interpretations thereof.


“Field Services” has the meaning set forth in Section 1 of Part 2 to the
Customer Support Document.


“Governmental Authority” means any federal, state, county, local or foreign
governmental entity or municipality or subdivision thereof or any authority,
arbitrator, department, commission, board, bureau, body, agency, court or other
agency or instrumentality thereof.


“Governmental Regulations” means: (1) the Type Certificate for the Aircraft; (2)
any other certification, license or approval issued or required for the Aircraft
by the FAA or any other Governmental Authority having jurisdiction over Boeing
or the Aircraft; (3) any other law, rule, order or regulation of the United
States Government or any agency or instrumentality thereof, having jurisdiction
over the Aircraft or Boeing; (4) all regulations and official interpretations of
the certification, license, or approval requirements described in (1), (2) and
(3) above; and (5) all airworthiness directives issued by the FAA.


“Interface Problem” has the meaning set forth in Section 1 of Part 5 of the
Product Assurance Document.


“Manufacturer Change” has the meaning set forth in Section 3.2.1 of the AGTA.


“Operator Changes” has the meaning set forth in Section 3.3.1 of the AGTA.


“Optional Features” means those Parts identified as optional features in the
Detail Specification.


“Optional Features Prices” has the meaning set forth in Section 2.1.2 of the
AGTA.


“Parts” means any and all appliances, parts, instruments, appurtenances,
accessories, furnishings, and other equipment or property of whatever nature
incorporated or installed in or attached to an Aircraft upon delivery or
otherwise pursuant to the Purchase Agreement.


“Performance Guarantees” has the meaning set forth in Section 5.4 of the AGTA.


“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.


“Policy” has the meaning set forth in Section 1 of Part 3 of the Product
Assurance Document.


“Product Assurance Document” means the Product Assurance Document attached to
the AGTA as Exhibit C.


“Proprietary Information” has the meaning set forth in Section 1 of Part 5 to
the Customer Support Document.


“Proprietary Materials” has the meaning set forth in Section 1 of Part 5 to the
Customer Support Document.


“Purchase Agreement” means Purchase Agreement No. 3219, of even date herewith,
between Boeing and Customer for the purchase of the Aircraft, including, without
limitation, the AGTA and any exhibits, schedules, attachments, supplements,
amendments and letter agreements to such Purchase Agreement.


“Scheduled Delivery Month” means, with respect to an Aircraft, the scheduled
month and year of delivery for such Aircraft as set forth in Section 2 of the
Purchase Agreement.


“Seller Furnished Equipment” or “SFE” means those Parts incorporated or
installed in, or attached to, the Aircraft by Boeing and designated as “seller
furnished equipment.”


“Seller Purchased Equipment” or “SPE” means those Parts incorporated or
installed in, or attached to, the Aircraft by Boeing and designated as “seller
purchased equipment.”


“SLP Component” has the meaning set forth in Section 1 of Part 3 of Product
Assurance Document.


“Standard Airworthiness Certificate” means a standard airworthiness certificate
for transport category aircraft applicable to an Aircraft issued by the FAA
pursuant to Part 21 of the Federal Aviation Regulations (or any successor
regulations).


“Stipulated Rate” has the meaning set forth in Section 1.3 of Letter Agreement
No. 6-1162-TRW-0670.


“Supplier Product” has the meaning set forth in Part 1 of the Product Assurance
Document.


“Suppliers” has the meaning set forth in Section 1 of Part 4 of the Product
Assurance Document.


“Taxes” has the meaning set forth in Section 2.2 of the AGTA.


“Type Certificate” means a type certificate for transport category aircraft
issued by the FAA pursuant to Part 21 of the Federal Aviation Regulations or any
successor regulation.
“Warranty Inspections” has the meaning set forth in Part 1 of the Product
Assurance Document.




II.           Interpretive Provisions.


When reference is made to an article, section, attachment, exhibit, schedule or
supplement of the “AGTA” or a “Purchase Agreement” without further reference to
a particular letter agreement, attachment, exhibit, schedule or supplement
thereto, such reference shall be deemed to be a reference to the main text of
the AGTA or such Purchase Agreement, respectively.

P.A. No. 3219                                                                 C-
BOEING PROPRIETARY
 
 

--------------------------------------------------------------------------------

 
